Burgess, J. —
In this case appellant failed to deliver to respondent a copy of his brief thirty days before the cause was set for hearing, in accordance with rule 15 of this court, and- for failure to do so respondent insists that the appeal should be dismissed.
The case was set for hearing on the fifteenth day of April, 1895, while a copy of appellant’s brief was not delivered to respondent until the twenty-third day of *577March, 1895, less than thirty days before the case was set for hearing.
By rule 16, it is provided that if any appellant in any civil case fail to comply with rale 15, when the cause is called for hearing the appeal will be dismissed, or at the option of the respondent the cause may be continued at the costs of the party in default. As respondent insists that the appeal shall be dismissed, it is so ordered.
All of this division concur.